             Case 8-20-08055-ast         Doc 5   Filed 04/20/20     Entered 04/20/20 17:02:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                       Chapter 11

                                                       Case No. 19-76260-ast
    In re:                                             Case No. 19-76263-ast
                                                       Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                     Case No. 19-76268-ast
    LLC, et al., 1                                     Case No. 19-76269-ast
                                                       Case No. 19-76270-ast
                            Debtors.                   Case No. 19-76271-ast
                                                       Case No. 19-76272-ast

                                                       (Jointly Administered)
    EQUAL EMPLOYMENT OPPORTUNITY
    COMMISSION,                                        Adversary Proceeding No. 20-08055-ast

                            Plaintiff,                 STIPULATION AND ORDER

              - against -

    ABSOLUT FACILITIES MANAGEMENT,
    LLC, ABSOLUT CENTER FOR NURSING
    AND REHABILITATION AT ALLEGANY,
    LLC, ABSOLUT CENTER FOR NURSING
    AND REHABILITATION AT AURORA
    PARK, LLC, ABSOLUT CENTER FOR
    NURSING AND REHABILITATION AT
    GASPORT, LLC, ABSOLUT AT
    ORCHARD BROOKE, LLC, ABSOLUT
    CENTER FOR NURSING AND
    REHABILITATION AT ORCHARD PARK,
    LLC, ABSOLUT CENTER FOR NURSING
    AND REHABILITATION AT THREE
    RIVERS, LLC, ABSOLUT AT THREE
    RIVERS, LLC, and ABSOLUT CENTER
    FOR NURSING AND REHABILITATION
    AT WESTFIELD, LLC,

                            Defendants.

1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
       Case 8-20-08055-ast        Doc 5     Filed 04/20/20    Entered 04/20/20 17:02:28




       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the parties to this adversary proceeding, that:

       1.      Defendants’ time to answer or move with respect to the Complaint is hereby

extended through June 5, 2020.

       2.      The full balance of the Settlement Fund (as defined in the Complaint) shall remain

segregated until final resolution of this adversary proceeding.

       3.      Pending final resolution of this adversary proceeding, Defendants shall not

distribute, dissipate, or otherwise transfer any portion of the Settlement Fund.

       4.      Pending final resolution of this adversary proceeding, Defendants shall further

furnish to Plaintiff copies of monthly statements for M&T Bank Account No. ending 7673, within

seven days of receipt.

       5.      As Absolut at Three Rivers, LLC is not a Debtor, and in fact not an entity that was

ever incorporated, the parties hereby stipulate to the dismissal of the Complaint as against it,

pursuant to Rule 41(a)(1)(A)(ii), and the caption of this adversary proceeding shall be amended to

remove Absolut at Three Rivers, LLC as a Defendant.



                                     [Signature Page to Follow]




                                                  2
      Case 8-20-08055-ast   Doc 5   Filed 04/20/20     Entered 04/20/20 17:02:28




Accepted and agreed:

 Dated: April 13, 2020                       RICHARD P. DONOGHUE
 Central Islip, New York                     United States Attorney
                                             Eastern District of New York
                                             610 Federal Plaza, 5th Floor
                                             Central Islip, New York 11722

                                             /s/ Megan J. Freismuth
                                             Megan J. Freismuth
                                             Assistant United States Attorney
                                             (631) 715-7905
                                             megan.freismuth@usdoj.gov
                                             Attorneys for the Plaintiff

 Dated: April 13, 2020                       LOEB & LOEB LLP
 New York, New York
                                             /s/ Daniel B. Besikof
                                             Schuyler Carroll
                                             Daniel B. Besikof
                                             345 Park Avenue
                                             New York, New York 10154
                                             (212) 407-4000
                                             scarroll@loeb.com
                                             dbesikof@loeb.com
                                             Attorneys for the Defendants


So ordered:




                                                        ____________________________
 Dated: April 20, 2020                                           Alan S. Trust
        Central Islip, New York                         United States Bankruptcy Judge

                                         3
